DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se, which fails to fall within at least one of the four categories of patent eligible subject matter. All components are modules listed as software per se. No hardware component is being recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are indefinite because the term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-4, 14, and 15 are indefinite because the term “consistent” is unclear.
Claims 3, 4, 14, and 15 are indefinite because the term “hardware” is unclear. It is not clear to which “hardware” it refers.
Claims 9 and 11 recite the limitation "the batch queue". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 2002281572 A) in view of Wakabayashi (US 20060123349 A1).

Regarding Claim 1, Watanabe discloses a system implemented by one or more computers ([0019]: FIG. 1 is a block diagram showing the configuration of a learning remote control system), comprising: 
a batch generator ([0015]: in the learning operation for storing the remote control waveform data, the remote control waveform data can be transmitted in a batch; [0026]: Here, when the waveform data stored in the data storage area A104 is compressed waveform data, it may be transmitted in the form of batch waveform data) that: 
receives as input a plurality of experiment data sets that each defines a respective experiment ([0006]: The present invention is, firstly, a remote control waveform output device in a learning remote control system… wherein a plurality of remote control waveform data corresponding to a predetermined function are provided; [0005]: an object thereof is to store remote control waveform data in a lump and to simplify a learning operation [the learning operation corresponds to the respective experiment]), 
each experiment data set comprising a set of waveforms, wherein each waveform in the set of waveforms is defined by respective waveform data ([0021]: Here, examples of the one-shot waveform data and the collective waveform data are shown in FIGS. 2 and 3; [0039]: remote control waveform data for a plurality of functions can be collectively stored);
determines, from the respective waveform data for each waveform in each experiment data set, unique waveforms ([0021]: As shown in FIG. 2A, remote control waveform data independent for each function is referred to as single-shot waveform data here; [0032]: Further, if the result of determination in step S301 is not the collective waveform data reception mode, it is determined in step S302 whether it is single-shot waveform data [single-shot waveform data corresponds to unique waveforms]); 
generates, from the identified unique waveforms, a corresponding set of respective waveform data that includes the respective waveform data for each unique waveform ([0021]: As the collective waveform data, for example, data showing the characteristics of each single-shot waveform data as shown in FIG. 2B is extracted and encoded compressed data is generated); 
However, Watanabe does not explicitly teach “generates, for each set of waveforms of the plurality of experiments, a waveform list that references the respective waveform data in the set of respective waveform data that corresponds to the waveforms in the set; and batch instructions that are executable by waveform generator hardware and that cause the waveform generator hardware, upon execution, to process each waveform list by selecting each referenced waveform data in the waveform list; and generate, in response to the selected waveform data, a waveform that is suitable for application in a quantum computing device; wherein the batch generator generates the corresponding set of respective waveform data, the waveform lists and the batch instructions as a set of batched waveform data.”
On the other hand, in the same field of endeavor, Wakabayashi teaches
generates, for each set of waveforms of the plurality of experiments, a waveform list that references the respective waveform data in the set of respective waveform data that corresponds to the waveforms in the set (Fig. 1, waveform list creator; [0014]: a waveform list creator for creating a waveform image list showing waveform images corresponding to the analysis result data; [0030]: FIG. 3 shows, in the upper section, an example of the waveform image list and, in the lower section, a list of analysis setting data corresponding to the waveform images checked in the waveform image list); and 
batch instructions that are executable by waveform generator hardware (Fig. 1; [0032]: The central controller 18 includes the following software components: analysis controller 20, batch setting loader 21 [batch setting loader 21 corresponds to the batch instructions]) and that cause the waveform generator hardware, upon execution, to process each waveform list by selecting each referenced waveform data in the waveform list ([0033]-[0035]: The following description shows the steps of performing a batch analysis using the present system 1... FIG. 2 shows a window of the analysis application… [Performing a batch analysis processes each waveform list by selecting each referenced waveform data in the waveform list. See steps S1-S6 in para [0035]-[0046]); and 
generate, in response to the selected waveform data, a waveform that is suitable for application in a quantum computing device ([0050]: Alternatively, the waveform image creator 24 may directly create a waveform image from the raw analysis data if the computer is adequately powerful. [The generated waveform is suitable for application in a computing device as described in para [0031], which includes a quantum computing device]); 
wherein the batch generator generates the corresponding set of respective waveform data, the waveform lists and the batch instructions as a set of batched waveform data (Fig. 2; [0035]: the batch setting loader 21 reads the content of the selected file and shows the setting data of each round of the batch analysis on the analysis setting list 36; [0045]:  When the batch process has finished all rounds of the analysis, the waveform list creator 26 produces a waveform image list and displays it on the screen of the display unit. An example of the waveform image list is shown in the upper section of FIG. 3. See also para [0009], [0019]-[0021], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Watanabe to incorporate the teachings of Wakabayashi to include “generates, for each set of waveforms of the plurality of experiments, a waveform list that references the respective waveform data in the set of respective waveform data that corresponds to the waveforms in the set; and batch instructions that are executable by waveform generator hardware and that cause the waveform generator hardware, upon execution, to process each waveform list by selecting each referenced waveform data in the waveform list; and generate, in response to the selected waveform data, a waveform that is suitable for application in a quantum computing device; wherein the batch generator generates the corresponding set of respective waveform data, the waveform lists and the batch instructions as a set of batched waveform data.”
The motivation for doing so would be to provide an analysis data management system using a batch analysis process, as recognized Wakabayashi ([Abstract] of Wakabayashi: The present invention provides an analysis data management system with which users can efficiently check a number of analysis results obtained through a batch analysis or some other process).

Regarding Claim 2, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 1.
Wakabayashi further teaches comprising a batch queue that receives, from the batch generator, the batched waveform data for the experiment data sets and stores the batched waveform data in a processing queue ([0022]-[0023]: In a preferable mode of the present invention, the analysis data management system further includes: an analysis setting storage unit for storing analysis setting data of each analysis; Fig. 1; [0031]: The storage unit 16 has an analysis setting storage section 160, an analysis result storage section 162 and a waveform data storage section 164).

Regarding Claim 3, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 1. 
Wakabayashi further teaches wherein each experiment data set includes parameter data defining a set of hardware parameter values ([0022]-[0025]: the analysis data management system further includes:… an analysis setting changer for creating, on the display unit, a user interface for allowing the user to change the analysis setting data), and wherein the batch generator: 
determines, for a second experiment data set received subsequent to a first experiment data set, whether the set of hardware parameter values in the second experiment data set are consistent with the set of hardware parameter values in the first experiment data set ([0027]: Thus, according to the present invention, the waveform image list showing waveform images of chromatograms or spectra of plural analysis results enables the user to quickly check whether there is any abnormal analysis result. See also para [0045]- [0047]); and 
expands the batched waveform data to include a set of waveform data of the second experiment data set only if the set of hardware parameter values in the second experiment data set are determined to be consistent with the set of hardware parameter values in the first experiment data set ([0045]: On this list, the user should visually check whether there is any abnormal waveform… Absence of any abnormal waveform means the completion of the entire analysis, so that the user can print out the analysis result with a printer or perform any other operation using the obtained data according to necessity).

Regarding Claim 4, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 3.
 Wakabayashi further teaches in response to determining that the set of hardware parameter values in the second experiment data set are not consistent with the set of hardware parameter values in the first experiment data set, generating a second a set of batched waveform data for the second experiment data (Fig. 3; [0047]: After changing the analysis setting and/or the method on the screen, the user presses the start button 40, in response to which a new batch process is performed from Step S2 through Step S5 only for those rounds of analysis which yielded the abnormal waveform).

Regarding Claim 5, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 3.
 Wakabayashi further teaches wherein the set of hardware parameter values include one or more of microwave frequency, microwave power, or voltage bias ([0016]: According to the present invention, the analysis result data containing waveform data are stored in the analysis information storage unit. The term "waveform data" hereby means any kinds of data that can be used to show a chromatogram, a spectrum or any other waveform in the form of an image).

Regarding Claim 6, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 3. 
Wakabayashi further teaches wherein the batch generator: determines, for a second experiment data set received subsequent to a first experiment data set, whether a corresponding set of respective waveform data for the second experiment data intersects with the set of batch waveform data for the first experiment; and expands the batched waveform data to include the set of waveform data for the second experiment data only if the set of waveform data for the second experiment data intersects with the set of batch waveform data for the first experiment ([0010]-[0014]: the present invention includes:… a waveform list creator for creating a waveform image list showing waveform images corresponding to the analysis result data that satisfy a predetermined condition [determining intersecting data is a predetermined condition of batch processing. See also para [0002], [0021], [0052]]).

Regarding Claim 7, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 6.
Wakabayashi further teaches, in response to determining that the set of waveform data for the second experiment data does not intersect with the set of batch waveform data for the first experiment, generating a second set of batched waveform data for the second experiment data ([0010]-[0014]: the present invention includes:… a waveform list creator for creating a waveform image list showing waveform images corresponding to the analysis result data that satisfy a predetermined condition [determining data does not intersect is a predetermined condition of batch processing. See also para [0002], [0021], [0052]]).

Regarding Claim 8, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 3.
Wakabayashi further teaches wherein the batch generator: expands the batched waveform data to include a set of waveform data for the second experiment data set only if the size of the expanded batched waveform data does not exceed a size limit that is dependent on space available in a memory accessible by the waveform generator hardware ([0010]-[0014]: Thus, the analysis data management system according to the present invention includes:… A waveform data receiving procedure for collectively receiving remote control waveform data transmitted for storage in a predetermined unit [a predetermined unit corresponds to a unit with a predetermined size limit for the batch]).

Regarding Claim 9, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 1.
 Wakabayashi further teaches an in-flight batch monitor that receives, from the quantum computing device, status data describing the status of experiments being conducted using batched waveform data and, based on a detected status condition ([0027]: Thus, according to the present invention, the waveform image list showing waveform images of chromatograms or spectra of plural analysis results enables the user to quickly check whether there is any abnormal analysis result [monitoring a condition on the computing device as described in para [0031], which includes a quantum computing device]), 
causes the batch generator to generate a set of batched waveform data for experimental data for a partial set of experiments from experiment data that is being processed by the batch generator and causes the batch queue to provide the experimental data for the partial set of experiments for processing by the waveform generator hardware (Fig. 3; [0047]: After changing the analysis setting and/or the method on the screen, the user presses the start button 40, in response to which a new batch process is performed from Step S2 through Step S5 only for those rounds of analysis which yielded the abnormal waveform).

Regarding Claim 10, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 9.
Wakabayashi further teaches wherein the detected status condition is a status condition indicating an underutilization of the quantum computing device ([0027]: Thus, according to the present invention, the waveform image list showing waveform images of chromatograms or spectra of plural analysis results enables the user to quickly check whether there is any abnormal analysis result [monitoring a condition on the computing device as described in para [0031], which includes a quantum computing device]).

Regarding Claim 11, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 1.
 Wakabayashi further teaches a memory manager that receives, from the batch queue, sets of batched waveform data and writes the sets of batched waveform data to a memory accessed by the waveform generator hardware ([0039]: During the analysis, the analysis controller 20 continuously receives output signals of the chromatograph 2 and extracts raw analysis data from the signals. The raw data is transferred to the data manager 22, which in turn stores the received data to the data file designated by the setting data. See also para [0040]-[0041]).

Regarding Claim 12, the combined teaching of Watanabe and Wakabayashi disclose the system of claim 11.
 Watanabe further teaches wherein the memory manager allocates for writing at any one time no more than one half of memory available in the memory accessed by the waveform generator hardware ([0023]: Alternatively, the data storage area for storing the collective waveform data may not be provided, and the received and analyzed collective waveform data may be decomposed into single-shot waveform data and stored. In this case, the memory capacity can be further reduced, which is more preferable).

Regarding Claim 13, Watanabe discloses a computer-implemented method comprising:
receiving as input a plurality of experiment data sets that each define a respective experiment ([0006]: The present invention is, firstly, a remote control waveform output device in a learning remote control system… wherein a plurality of remote control waveform data corresponding to a predetermined function are provided; [0005]: an object thereof is to store remote control waveform data in a lump and to simplify a learning operation [the learning operation corresponds to the respective experiment]), 
each experiment data set comprising a set of waveforms, wherein each waveform in the set of waveforms is defined by respective waveform data ([0021]: Here, examples of the one-shot waveform data and the collective waveform data are shown in FIGS. 2 and 3; [0039]: remote control waveform data for a plurality of functions can be collectively stored); 
determining from the respective waveform data for each waveform in each experiment data set, unique waveforms ([0021]: As shown in FIG. 2A, remote control waveform data independent for each function is referred to as single-shot waveform data here; [0032]: Further, if the result of determination in step S301 is not the collective waveform data reception mode, it is determined in step S302 whether it is single-shot waveform data [single-shot waveform data corresponds to unique waveforms]); 
generating, from the identified unique waveforms, a corresponding set of respective waveform data that includes the respective waveform data for each unique waveform ([0021]: As the collective waveform data, for example, data showing the characteristics of each single-shot waveform data as shown in FIG. 2B is extracted and encoded compressed data is generated); 
However, Watanabe does not explicitly teach “generating, for each set of waveforms of the plurality of experiments, a waveform list that references the respective waveform data in the set of respective waveform data that corresponds to the waveforms in the set; generating batch instructions that are executable by waveform generator hardware and that cause the waveform generator hardware, upon execution, to process each waveform list by selecting each referenced waveform data in the waveform list; and generate, in response to the selected waveform data, a waveform that is suitable for application in a quantum computing device; wherein the corresponding set of respective waveform data, the waveform list and the batch instructions are generated as a set of batched waveform data.”
On the other hand, in the same field of endeavor, Wakabayashi teaches
generating, for each set of waveforms of the plurality of experiments, a waveform list that references the respective waveform data in the set of respective waveform data that corresponds to the waveforms in the set (Fig. 1, waveform list creator; [0014]: a waveform list creator for creating a waveform image list showing waveform images corresponding to the analysis result data; [0030]: FIG. 3 shows, in the upper section, an example of the waveform image list and, in the lower section, a list of analysis setting data corresponding to the waveform images checked in the waveform image list); 
generating batch instructions that are executable by waveform generator hardware (Fig. 1; [0032]: The central controller 18 includes the following software components: analysis controller 20, batch setting loader 21 [batch setting loader 21 corresponds to the batch instructions]) and that 
cause the waveform generator hardware, upon execution, to process each waveform list by selecting each referenced waveform data in the waveform list ([0033]-[0035]: The following description shows the steps of performing a batch analysis using the present system 1... FIG. 2 shows a window of the analysis application… [Performing a batch analysis processes each waveform list by selecting each referenced waveform data in the waveform list. See steps S1-S6 in para [0035]-[0046]); and 
generate, in response to the selected waveform data, a waveform that is suitable for application in a quantum computing device ([0050]: Alternatively, the waveform image creator 24 may directly create a waveform image from the raw analysis data if the computer is adequately powerful. [The generated waveform is suitable for application in a computing device as described in para [0031], which includes a quantum computing device]); 
wherein the corresponding set of respective waveform data, the waveform list and the batch instructions are generated as a set of batched waveform data (Fig. 2; [0035]: the batch setting loader 21 reads the content of the selected file and shows the setting data of each round of the batch analysis on the analysis setting list 36; [0045]:  When the batch process has finished all rounds of the analysis, the waveform list creator 26 produces a waveform image list and displays it on the screen of the display unit. An example of the waveform image list is shown in the upper section of FIG. 3. See also para [0009], [0019]-[0021], [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Watanabe to incorporate the teachings of Wakabayashi to include “generating, for each set of waveforms of the plurality of experiments, a waveform list that references the respective waveform data in the set of respective waveform data that corresponds to the waveforms in the set; generating batch instructions that are executable by waveform generator hardware and that cause the waveform generator hardware, upon execution, to process each waveform list by selecting each referenced waveform data in the waveform list; and generate, in response to the selected waveform data, a waveform that is suitable for application in a quantum computing device; wherein the corresponding set of respective waveform data, the waveform list and the batch instructions are generated as a set of batched waveform data.”
The motivation for doing so would be to provide an analysis data management system using a batch analysis process, as recognized Wakabayashi ([Abstract] of Wakabayashi: The present invention provides an analysis data management system with which users can efficiently check a number of analysis results obtained through a batch analysis or some other process).

Regarding Claim 14, the combined teaching of Watanabe and Wakabayashi disclose the method of claim 13.
Wakabayashi further teaches wherein each experiment data set includes parameter data defining a set of hardware parameter values ([0022]-[0025]: the analysis data management system further includes:… an analysis setting changer for creating, on the display unit, a user interface for allowing the user to change the analysis setting data [the analysis setting data corresponds to a set of hardware parameter values]), and 
wherein the method further comprises: determining, for a second experiment data set received subsequent to a first experiment data set, whether the set of hardware parameter values in the second experiment data set are consistent with the set of hardware parameter values in the first experiment data set ([0027]: Thus, according to the present invention, the waveform image list showing waveform images of chromatograms or spectra of plural analysis results enables the user to quickly check whether there is any abnormal analysis result. See also para [0045]- [0047]); and 
expanding the batched waveform data to include a set of waveform data of the second experiment data set only if the set of hardware parameter values in the second experiment data set are determined to be consistent with the set of hardware parameter values in the first experiment data set ([0045]: On this list, the user should visually check whether there is any abnormal waveform… Absence of any abnormal waveform means the completion of the entire analysis, so that the user can print out the analysis result with a printer or perform any other operation using the obtained data according to necessity).

Regarding Claim 15, the combined teaching of Watanabe and Wakabayashi disclose the method of claim 14.
 Wakabayashi further teaches, in response to determining that the set of hardware parameter values in the second experiment data set are not consistent with the set of hardware parameter values in the first experiment data set, generating a second a set of batched waveform data for the second experiment data (Fig. 3; [0047]: After changing the analysis setting and/or the method on the screen, the user presses the start button 40, in response to which a new batch process is performed from Step S2 through Step S5 only for those rounds of analysis which yielded the abnormal waveform).

Regarding Claim 16, the combined teaching of Watanabe and Wakabayashi disclose the method of claim 11 or 15.
 Wakabayashi further teaches wherein the set of hardware parameter values include one or more of microwave frequency, microwave power, and voltage bias ([0016]: According to the present invention, the analysis result data containing waveform data are stored in the analysis information storage unit. The term "waveform data" hereby means any kinds of data that can be used to show a chromatogram, a spectrum or any other waveform in the form of an image).

Regarding Claim 17, the combined teaching of Watanabe and Wakabayashi disclose the method of claim 1.
 Wakabayashi further teaches: determining, for the second experiment data set received subsequent to the first experiment data set, whether a corresponding set of respective waveform data for the second experiment data intersects with the set of batch waveform data for the first experiment; and expanding the batched waveform data to include the set of waveform data for the second experiment data only if the set of waveform data for the second experiment data intersects with the set of batch waveform data for the first experiment ([0010]-[0014]: the present invention includes:… a waveform list creator for creating a waveform image list showing waveform images corresponding to the analysis result data that satisfy a predetermined condition [determining intersecting data is a predetermined condition of batch processing. See also para [0002], [0021], [0052]]).

Regarding Claim 18, the combined teaching of Watanabe and Wakabayashi disclose the method of claim 17.
 Wakabayashi further teaches, in response to determining that the set of waveform data for the second experiment data does not intersect with the set of batch waveform data for the first experiment, generating a second a set of batched waveform data for the second experiment data (Fig. 3; [0047]: After changing the analysis setting and/or the method on the screen, the user presses the start button 40, in response to which a new batch process is performed from Step S2 through Step S5 only for those rounds of analysis which yielded the abnormal waveform).

Regarding Claim 19, the combined teaching of Watanabe and Wakabayashi disclose the method of any one of claim 1.
 Watanabe further teaches: expanding the batched waveform data to include a set of waveform data for the second experiment data set only if the size of the expanded batched waveform data does not exceed a size limit that is dependent on space available in a memory accessible by the waveform generator hardware ([0010]-[0014]: Thus, the analysis data management system according to the present invention includes:… A waveform data receiving procedure for collectively receiving remote control waveform data transmitted for storage in a predetermined unit [a predetermined unit corresponds to a unit with a predetermined size limit for the batch]).

Regarding Claim 20, the combined teaching of Watanabe and Wakabayashi disclose the method of claim 13. 
Wakabayashi further teaches: receiving status data describing the status of experiments being conducted using batched waveform data ([0027]: Thus, according to the present invention, the waveform image list showing waveform images of chromatograms or spectra of plural analysis results enables the user to quickly check whether there is any abnormal analysis result [monitoring a condition on the computing device as described in para [0031], which includes a quantum computing device]) and, 
based on a detected status condition: generating a set of batched waveform data for experimental data for a partial set of experiments from the received experiment data (Fig. 3; [0047]: After changing the analysis setting and/or the method on the screen, the user presses the start button 40, in response to which a new batch process is performed from Step S2 through Step S5 only for those rounds of analysis which yielded the abnormal waveform); and
 providing the experimental data for the partial set of experiments for processing by the waveform generator hardware, optionally wherein the detected status condition is a status condition indicating an underutilization of the quantum computing device ([0027]: Thus, according to the present invention, the waveform image list showing waveform images of chromatograms or spectra of plural analysis results enables the user to quickly check whether there is any abnormal analysis result).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168            

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168